Citation Nr: 0733229	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-26 596	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at University Hospital in Syracuse, New York, 
from December 20, 2004, to December 22, 2004.  




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant served on active duty from November 1963 to 
November 1965.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Canandaigua, New York, 
Department of Veterans Affairs (VA) Medical Center (MC). 

The claims file reveals a power of attorney form to the 
Military Order of the Purple Heart.  It does not appear 
however, that the VAMC that adjudicated the claim was made 
aware of the existence of the form by either the veteran or 
the Regional Office.  As such, appellant was essentially 
representing himself in this appeal.


FINDINGS OF FACT

On October 17, 2007, the Board was notified by the VA Medical 
Center in Canandaigua, New York, that the appellant had died 
in September 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


